DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species (1) directed to cutting the bone manually in the reply filed on 04/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bojarski et al. (US Pub. 2011/0029093 A1), or alternatively, under 35 U.S.C. 103 as being unpatentable over Bojarski et al. (US Pub. 2011/0029093 A1) in view of Quaid et al. (US Pub. 2006/0142657 A1).
Claim 1, Bojarski discloses a method of implanting an implant on a bone [abstract, ¶35 and ¶737] comprising: 
providing a robotically controlled bone preparation system [para.425 – 432 and 611, surgical procedure data, optionally with user-defined parameters, may be inputted or transferred by a user and/or by electronic transfer into a software-directed computer system that directs one or more automated surgical instruments, for example, a robot, to perform one or more surgical steps, and a cutting tool such as burrs may be guided by the robot for performing cuts]; 
creating at least two bailout holes in the bone; wherein the at least two bailout holes are positioned and dimensioned to receive corresponding posts of a manual cutting guide for use in manually resecting the bone when the manual cutting guide is coupled to the bone via the at least two bailout holes [creating holes in femur and/or tibia for receiving guide pegs of cut guide “manual cutting guide”; i.e.  paras.115, 281, 429, 741, 829-830 and 836, i.e. by the use of at least one the guides shown in Figs.76, 80, 83, 107A, 110C-D, 111B and/or 108A, i.e. wherein guide 7600, Fig.76, including apertures 7602 is used for forming medial and lateral apertures for receiving medial and lateral pegs of i.e. the guide in Fig.78, defining a manual cutting guide ¶754, or according to an alternative interpretation, using the robot for creating the predetermined medial and lateral holes in the bone, being at least one step of the procedure, i.e. hole shown in Fig.103B, for receiving medial and lateral guide pegs of a manual cutting guide, ¶829], 
the at least two bailout holes being created only for use if an operator of the robotically controlled bone preparation system desires to transition from an intended procedure that employs the robotically controlled bone preparation system to a contingency procedure that employs the manual cutting guide [¶461, wherein an operator is intended to create the bailout holes for properly mounting a patient customized guide “manual cutting guide” for performing resections to the bone “preparing the bone”, ¶824 -¶840, Figs.103, and ¶429 and ¶461, wherein one or more steps of the procedure may be performed manually by the operator or can be computer assisted in whole or part, i.e. by robot]; 
after creating the at least two bailout holes, beginning to cut the bone using the robotically controlled bone preparation system [¶429 and ¶461, wherein surgical procedure data to be inputted or transferred by a user and/or electronic transfer into a software-directed computer system that directs one or more automated instruments, i.e. robot, to perform one or more surgical step. Moreover, Bojarski disclose that the creation of the holes are performed before any resections to the bone, wherein the guide used for creating the holes is designed to conform to an unresected bone, i.e. Fig.76];  
after beginning to cut the bone using the robotically controlled bone preparation system, assessing whether the operator of the robotically controlled bone preparation system desires to switch from the intended procedure to the contingency procedure; based on the assessment [¶429 and ¶461, wherein the operator can decide to perform the procedure manually or computer assisted in whole or part], either: (i) determining that the operator of the robotically controlled bone preparation system desires to transition from the intended procedure to the contingency procedure, coupling the manual cutting guide to the bone via the at least two bailout holes, and finishing cutting the bone manually with assistance from the manual cutting guide according to the contingency procedure [¶754 and ¶829, wherein attachments, i.e. guide pegs, corresponding to the bailout holes, can be used for attaching manual cutting guide, i.e. shown in Figs. 78 and 106 to bone for manually performing cuts to the bone to prepare the bone as shown in Figs.103], and after finishing cutting the bone, coupling the implant to the bone [Figs. 156, ¶904].
Claims 2 – 18, Bojarski discloses the limitations of claim 1, as above, and further, Bojarski discloses (claim 2) wherein after the implant is coupled to the bone, the implant is not received within either of the at least two bailout holes [Figs.125, wherein at least a portion, i.e. anterior portion, of the implant is coupled to the bone an is not received within the bailout holes]; (claim 3) wherein beginning to cut the bone includes removing at least one anatomical landmark of the bone, wherein the at least one anatomical landmark would have been used in determining a position and orientation of the manual cutting guide with respect to the bone [Figs.103, wherein the anatomical landmark is interpreted as referring to an anatomical portion, i.e. a portion of the tissue, cartilage and/or bone, i.e. by peg holes]; (claim 4) wherein the intended procedure and the contingency procedure are both partial knee resections [¶270, ¶429 and ¶461, wherein one or more steps of the procedure can be performed manually and/or automated]; (claim 5) wherein the intended procedure is partial knee resection and the contingency procedure is a total knee arthroplasty [¶270, ¶429 and ¶461, wherein one or more steps of the procedure can be performed manually and/or automated]; (claim 6) wherein the at least two bailout holes includes two anterolateral bailout holes and one distal bailout hole formed in a distal end of a femur [Figs.80 and 124, wherein the holes being two holes by 12402 and a hole corresponding to the stabilizing pin, and one distal hole in at least one condyle, by peg hole]; (claim 7) wherein the at least two bailout holes includes two anterior bailout holes and one distal bailout hole formed in a distal end of the femur [Figs.80, 124 and 166, wherein the holes being two holes by 12402, and one distal hole in at least one condyle, by peg hole]; (claim 8) wherein the intended procedure and the contingency procedure are both patellofemoral joint procedures [Figs.127, ¶843, ¶861 - ¶864, ¶429 and ¶461, wherein one or more steps of the procedure can be performed manually and/or automated]; (claim 9) wherein the intended procedure is a patellofemoral joint procedure and the contingency projection is a total knee arthroplasty [Figs.127, ¶843, ¶861 - ¶864, ¶429 and ¶461, wherein one or more steps of the procedure can be performed manually and/or automated]; (claim 10) wherein the intended procedure and the contingency procedure are both total knee arthroplasties [Figs.127, ¶843, ¶861 - ¶864, ¶429 and ¶461, wherein one or more steps of the procedure can be performed manually and/or automated]; (claim 11) wherein the at least two bailout holes includes two anterolateral bailout holes and two distal bailout holes formed in a distal end of a femur [Figs.80 and 124, wherein the holes being two holes by 12402 and a hole corresponding to the stabilizing pin, and two distal hole in the condyles, by peg holes]; (claim 12) wherein the at least two bailout holes includes two anterior bailout holes and two distal bailout holes formed in a distal end of a femur [Figs.80, 124 and 166, wherein the holes being two holes by 12402, and two distal hole in the condyles, by peg holes]; (claim 13) wherein the at least two bailout holes includes two proximal-anterior bailout holes and two proximal bailout holes formed in a proximal end of a tibia [Figs.83, 110, 111, 113 and 145A, wherein the holes being two proximal – anterior holes by i.e. guide 11004, and two proximal holes by i.e. guide 1112]; (claim 14) wherein assessing whether the operator of the robotically controlled bone preparation system desires to switch from the intended procedure to the contingency procedure includes determining that the operator of the robotically controlled bone preparation system desires to switch from the intended procedure to the contingency procedure [¶429 and ¶461, wherein the operator can decide to perform the procedure manually or computer assisted in whole or part]; (claim 15) wherein finishing cutting the bone manually with assistance from the manual cutting guide according to the contingency procedure includes the use of a navigation system [¶356]; (claim 16) wherein assessing whether the operator of the robotically controlled bone preparation system desires to switch from the intended procedure to the contingency procedure includes determining that the operator of the robotically controlled bone preparation system does not desire to switch from the intended procedure to the contingency procedure [¶429 and ¶461, wherein the operator can decide to perform the procedure manually or computer assisted in whole or part]; (claim 17) wherein the at least two bailout holes are created using a cutting tool operated by the robotically controlled bone preparation system [¶429 and ¶461, wherein the operator can decide to perform the procedure manually or computer assisted in whole or part]; (claim 18) wherein the at least two bailout holes are created using a cutting tool operated manually [Figs. 76, 83, 110C-D and 111B].
Assuming that the Applicant does not agree with the interpretation that Bojarski discloses the limitations directed to the use of the robot for creating at least some of the holes and/or resecting the bone at least in part without the use of the manual guide. The office takes alternative interpretation, as below:
Although, Bojarski discloses that performing the steps of the described methods may be partially or fully automated, by the use of a computer and a robot including a cutting tool and/or a guide tool [i.e. ¶429 and ¶461].
Bojarski does not explicitly disclose the details of using a robotically controlled bone preparation system for performing at least one bone resection, and/or creating at least one hole in the bone [i.e. femur and/or tibia] without the use of a manual / physical guide “which is inherent limitation”.
Quaid teaches an analogous method of performing surgery on a bone [abstract, para.3, i.e. femur and/or tibia, para.5, total knee replacement] comprising providing robotically controlled bone preparation system including cutting tool [10 and/or 30 having tool 50, paras.107, 110 and 118], and wherein the tibia and the femur of a knee joint to be prepared for receiving implants using the robotically controlled bone preparation system, and without the use of or ever coupling a manual guide to the bone [Fig.13 and paras.191-214].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Bojarski and Quaid, and use the robotically controlled bone preparation system of Quaid, which does not require a manual guide to be coupled to the bone, for performing all or part the resections in the bone (i.e. tibia and femur) including and/or excluding the at least one hole, of the method of Bojarski, to prepare the bone for receiving an implant. One would have been motivated to do so in order to produce operative results that are sufficiently predictable, repeatable and/or accurate regardless of surgical skill level, and allow performing bone resections with complex geometries and reduce the risk of removing healthy bone along with the diseased / damage bone [Quaid, paras.8-10], and reduce the cost and time for manufacturing at least one guide and/or at least one guide tool attachment for performing the desired cuts in the bones to be prepared for receiving the implant. Furthermore, Applicant’s own disclosure made the use of the robotically controlled bone preparation system or the manual guide to be obvious variants for achieving the surgical procedure steps of preparing the bone, by removing the diseased/damage bone sections, for receiving an implant [abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775